Appeal Reinstated and Order filed November 18, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00165-CR
                                   ____________

                         HAROLD BROWN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1362106

                                     ORDER

      On August 14, 2014, we abated this appeal for the trial court to submit
written findings of fact and conclusions of law on the voluntariness of appellant’s
statement.   On November 4, 2014, a supplemental clerk’s record was filed
containing the trial court’s findings and conclusions.

      The appeal is reinstated and we afford appellant the opportunity to file an
amended or supplemental brief in light of the trial court’s findings and conclusions.
Appellant’s amended or supplemental brief is due to be filed in this court within 30
days of the date of this order.



                                     PER CURIAM